subcontract for ADMINISTRATION and FUND accounting services This Subcontract for Administration and Fund Accounting Services (“Agreement”) dated and effective as of April 18, 2016, is by and between State Street Bank and Trust Company, a Massachusetts trust company (“State Street”), and Franklin Templeton Services LLC (“FT Services”), an indirect, wholly-owned subsidiary of Franklin Resources, Inc. WHEREAS, the Franklin Templeton ETF Trust (the “Trust”), a Delaware statutory trust registered as an investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), on behalf of each series of the Trust listed on Schedule A hereto (as such Schedule may be amended from time to time) (each a “Fund”), has entered into an Investment Management Agreement dated April 20, 2016 with Franklin Advisers, Inc., an investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Adviser”), for the provision of investment advisory, fund administration and fund accounting services to the Funds; and WHEREAS, the Adviser has entered into a Subcontract for Fund Administrative Services dated April 20, 2016 with FT Services, for the provision of fund administration services to the Funds (the “FT Services Agreement”); and WHEREAS, FT Services desires to retain State Street to provide the fund administration and fund accounting services described herein to the Funds, and State Street is willing to provide such services, all as more fully set forth below. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the parties, intending to be legally bound hereby, agree as follows: 1.
